Citation Nr: 1440934	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  12-04 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a skin condition.

3.  Entitlement to service connection for congestive heart failure, to include as due to Agent Orange exposure.

4.  Entitlement to service connection for erectile dysfunction, to include as due to Agent Orange exposure.

5.  Entitlement to service connection for bilateral hearing loss, to include as due to Agent Orange exposure.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to December 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran's paperless file in Virtual VA and the Veterans Benefits Management System (VBMS) has been reviewed in conjunction with the disposition of the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

In an August 2014 letter, the Veteran indicated that he had requested a Board hearing and that he understood that the hearing would be conducted electronically, via videoconferencing technology.  He requested confirmation that his hearing request was being processed.  The record does not reflect that a hearing request had been received prior to his August 2014 letter.  A hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700, 20.703, 20.704 (2013).  In light of the above, and because the RO schedules Board videoconference hearings, a remand of this appeal is necessary. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing in accordance with his August 2014 request.  Appropriate notification should be given to the Veteran and his representative and such notification should be documented and associated with the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



